Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
 The applicant’s remarks do not place the application in condition for allowance. 
The applicant states that no reference discloses or suggests “an indication where a road user can move or can indicate where a road user can go”.  
This is false.  
Lection provides an emitter on a road. 
The emitter shows the road lines where the road user or a driver of the vehicle can drive and keep the vehicle within the lines on the road. 
This is based on both 1. The road user, or the driver of the vehicle and 2. The vehicle trajectory which is moving straight on the road. 
This is consistent with the applicant’s own specification in paragraph 32 that the road user is a vehicle occupant and the output communicates a portion of the roadway that is used by the vehicle. See applicant’s specification.  And that the optical output 202 can provide a separating line on the road way.  This is exactly the configuration of Lection.  See FIG. 2a.  
It is obvious to modify this road which is parallel to the vehicle to project a path for a road user being a driver of the vehicle. 
The claims do not recite a pedestrian. They recite “road user” this can be a pedestrian, a driver or a second driver of another car.  According to the applicant’s specification as originally filed. 
Additionally, the claims recite “can safely move”.  This can is defined as “to be able to or be permitted to”. 
The vehicle can move between the projected lines and be safe. Outside of the lines is dangerous.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8954252B1 to Urmson et al. that is assigned to Waymo™ that was filed in 2012 (hereinafter “Urmson”) and in view of U.S. Patent Application Pub. No.: US 2017/0072843 A1 to Lection et al. that was filed in 2015 (hereinafter “Lection”).

In regard to both independent claim 1 and independent claim 13, Urmson is silent but Lection et al teaches“…1.    (Currently Amended) A component for a vehicle configured to drive on a roadway, comprising:  (see device mounted on  a vehicle on a roadway as 204, and 209) 
a control unit, wherein the control unit is configured to: detect a road user on the roadway;  (see paragraph 21 where the vehicle has a sonar, radar, camera, or object detection devices)
ascertain a portion of the roadway in which the road user can safely move, (See FIG. 3, blocks 310-340 and FIG. 1 where the emitter 104 can provide the lane markings 108 and 112; see paragraphs 17-24; 25-27 to show that the vehicle can move along the road within the edges of the road) 
Urmson discloses “based on the detected road user and a movement trajectory of the vehicle: and” (see col. 10, line 20 to col. 11, line 35 where the cross walk is identified and a path of the pedestrian is identified as a trajectory of crossing the cross walk; see FIG. 9 where one user is stationary 940 and a second user 910 is moving across the street 
Urmson is silent but Lection et al teaches“ “…prompt a communication means of the vehicle to generate an optical output onto the roadway that indicates to the road user the portion of the roadway (See FIG. 3, blocks 310-340 and FIG. 1 where the emitter 104 can provide the lane markings 108 and 112; see paragraphs 17-24; 25-27)
Urmson discloses “…in which the control unit has ascertained that the road user can safely move relative to a portion of the roadway occupied by the movement trajectory of the vehicle. . (See col, 9, line 10-45 where the vehicle can provide a text message on the screen that the user can move in front of the vehicle and cross the cross walk)






    PNG
    media_image1.png
    608
    804
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    857
    534
    media_image2.png
    Greyscale


It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Lection with the disclosure of Urmson since Lection teaches that a first vehicle can traverse on a snow covered road that covers the markings and the edges.  The driver cannot see the road lines nor edges due to the snow.  This can be dangerous as a driver may hit an oncoming car or go off the road. See paragraph 17-25. An application or software can include a module 100, 104 to determine where the lane markings should be.  A laser emitter 104 may project the lane lines on the top of the snow.  These also can provide improved safety and a user can see the lane lines to avoid going off road.  See abstract and FIGS 1-4 and paragraphs 17-28 and claims 1-7 of Lection. 

 Due to the language of “ascertain a portion of the road in which the user CAN safely move”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 



    PNG
    media_image3.png
    631
    703
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    905
    794
    media_image4.png
    Greyscale
Urmson discloses “2,    The component as claimed in claim 1 „ wherein the control unit is further configured to:
predict a movement trajectory of the vehicle on the roadway;  (see FIG. 9 where a trajectory of the vehicle is shown as element path 570 to turning to path 532) and ascertain the portion of the roadway in which the road user can move on a basis of the movement trajectory of the vehicle”. (see element 512 where a cross walk is identified as a path where the user can move; see also  FIG. 6b and 6c where the vehicle can indicate that the user can cross the path of the vehicle or the pedestrian cannot cross and should not walk into the front of the vehicle; see col. 12, line 33 to col. 13, line 33)
Urmson discloses “3.    The component as claimed in claim 1, wherein:
the control unit is configured to ascertain a property of the road user; (see col. 10, line 40 to 67 where a pedestrian and or a cyclist is identified) 
the control unit is configured to ascertain the portion of the roadway in which the road user can move depending on the property of the road user; and  (see FIG. 9 where the AV can identify a cross walk or a bike lane of the road and the street or sidewalk)
the property of the road user comprises one or more of: a type of the road user; (see col. 10, line 40 to 67 where a pedestrian and or a cyclist is identified) a space requirement of the road user; a movement speed of the road user; and a driving style of the road user”.
 
Urmson discloses “4,    The component as claimed in claim 3, wherein the type of the road user is a two-track motor vehicle or a single-track motor vehicle or a cyclist or a pedestrian. (See col. 10, line 40 to 67 where a pedestrian and or a cyclist is identified)”

    PNG
    media_image5.png
    809
    1297
    media_image5.png
    Greyscale
Urmson discloses “5.    The component as claimed in claim 1, wherein:
the optical output separates the roadway into a first portion and a second portion; (see FIG. 1, element 148 and col. 1, line 26 and col. 4, lines 40-55 for the AV camera and LIDAR sensors )
the first portion is provided for a movement of the vehicle; and (see FIG. 9 where the vehicle can move on the street delimited by the line 555)
the second portion is the portion of the roadway in which the road user can move. (See FIG. 9 where the vehicle can move on the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8954252B1 to Urmson et al. that is assigned to Waymo™ that was filed in 2012 (hereinafter “Urmson”) and in view of Japanese Patent Pub. No.:  JP2008007079A that was filed in 2006 and published in 2008 (hereinafter the ‘079 publication”) and in view of Lection. 

Urmson discloses “6,    The component as claimed in claim 1, wherein the optical output comprises one or more of: (see element 512 where a cross walk is identified as a path where the user can move; see also  FIG. 6b and 6c where the vehicle can indicate that the user can cross the path of the vehicle or the pedestrian cannot cross and should not walk into the front of the vehicle; see col. 12, line 33 to col. 13, line 33)”. 

    PNG
    media_image6.png
    653
    813
    media_image6.png
    Greyscale

Urmson is silent but the ‘079 publication teaches “a separating line projected onto the roadway between the portion of the roadway in which the road user can move and a further portion of the roadway in which the vehicle moves; and (see FIG. 18-19 where a roadway where a user can walk is projected as a cross walk but the word stop is provided where a user should not cross as it is dangerous); 
a region of the roadway that is illuminated on the roadway, wherein the region indicates a predicted movement trajectory of the vehicle”, (see FIG. 19 where a second vehicle movement and path of the arrow can indicate a risk of colliding with a user and where the first vehicle provides an image of a stop sign in front of the second vehicle 68 to stop the second vehicle to prevent the pedestrian from being hit by a second vehicle where the pedestrian is blind to the second vehicle); 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘079 publication with the disclosure of Urmson since the ‘079 teaches that a first vehicle can project a first cross walk image on to a roadway and also a horizontal second line with a word stop on both of the projected images.  This can provide control so the pedestrian will not walk in front of the vehicle and possibly avoid a collision. This can also control the movement of the second vehicle by projecting a stop image and a line to prevent the second vehicle from hitting the pedestrian. These projected images operate as instructions or hints being projected on the roadway. These also can provide improved safety and control the movement of the pedestrians and other vehicles using a laser projector and collision avoidance systems. See 

Urmson is silent but the ‘079 publication teaches “7.    The component as claimed in claim 1, wherein the communication means comprises one or more of:
a laser scanner;
a laser headlamp; and
a multiplicity of projectors”. (See projectors 13-1 and 13-2 and claims 1-9);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘079 publication with the disclosure of Urmson since the ‘079 teaches that a first vehicle can project a first cross walk image on to a roadway and also a horizontal second line with a word stop on both of the projected images.  This can provide control so the pedestrian will not walk in front of the vehicle and possibly avoid a collision. This can also control the movement of the second vehicle by projecting a stop image and a line to prevent the second 

Claim 8 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8954252B1 to Urmson et al. that is assigned to Waymo™ that was filed in 2012 (hereinafter “Urmson”) and in view of Japanese Patent Pub. No.:  JP2008007079A that was filed in 2006 and published in 2008 (hereinafter the ‘079 publication”) and in view of International Patent Pub. No.: WO 2005118340 A1 to Dolcetta and in view of Lection.  

 “8,    The component as claimed in claim 7, wherein the projectors are micro-projectors. (See col. 3, lines 40-50)”.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Dolcetta with the disclosure of Urmson since Dolcetta teaches that a first vehicle can project a warning on a roadside to avoid a collision using a laser scanner having micro-mirrors.  This can provide that the projected images are visible from a relatively long distance away. See abstract and Col. 2, line 1 to Col. 3, line 20 of Dolcetta. 

Claim 9 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8954252B1 to Urmson et al. that is assigned to Waymo™ that was filed in 2012 (hereinafter “Urmson”) and in view of International Patent Pub. No.: WO 2015/149813 A1 to Urhenholt and in view of Lection.  

 “…9.    The component as claimed in claim 1, wherein the control unit is further configured to;
capture an input by a driver of the vehicle; and (see FIG. 5, where a user can input to turn on the warning system in block s41)

    PNG
    media_image7.png
    732
    816
    media_image7.png
    Greyscale
prompt the communication means to generate the optical output in response to the input. (see claim 38-44where a message can be provided to a pedestrian including one of 1. Decision to yield or 2. Not yield, or 3. Oncoming vehicle yielding or a combination of warnings or 4 a check mark indicating a safe zone, or 5 an x mark indicate a non-safe crossing zone in FIG. 1b ) ;
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Urenholt with the disclosure of Urmson since Urenholt teaches that a vehicle operator can turn on a warning device to provide a visual output surrounding a large vehicle.  This can provide a safe zone indicated by a check mark to walk or an X mark indicating that there is a non-safe zone to pass.  This is projected on the street and can provide a readily available and easy to understand warning for increased safety. See abstract and claims 38 to 55 and FIG. 1b and claims 1-4 of Urenholt cited by the applicant. 

 


Claims 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8954252B1 to Urmson et al. that is assigned to Waymo™ that was filed in 2012 (hereinafter “Urmson”) and in view of Lection.

Urmson discloses “10.    The component as claimed in claim 1, wherein the control unit is further configured to:
determine that the road user has left or, within a predetermined time interval will leave the portion of the roadway in which the road user can move; and (see col. 10, line 40 to col. 12, line 17 where the vehicle can detect a speed of the pedestrian and the vehicle can merely slow to arrive at the cross walk when the user has already crossed safely)
prompt the communication means to generate an acoustic output in order to make the road user aware of the portion of the road way.  (see col. 9, lines 1-25 where the user can hear a chime that the vehicle is allowing the user to pass through the cross walk and is seen and it is safe to cross ) ; 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 11 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8954252B1 to Urmson et al. that is assigned to Waymo™ that was filed in 2012 (hereinafter “Urmson”) and in view of and in view of Japanese Patent Pub. No.: JP6566642B2 (hereinafter “the ‘642 publication”). 

    PNG
    media_image8.png
    825
    1278
    media_image8.png
    Greyscale

Urmson is silent but the ‘642 publication teaches “ 11.    The component as claimed in claim 1, wherein:
the control unit is further configured to prompt an indication unit of the vehicle to generate an internal output to an occupant of the vehicle; and (see paragraph 6-10 of the translation that recites One embodiment of the present invention is a sensor array configured to collect data associated with a roadway on which the vehicle can travel and an image configured to project an image onto a projectable region associated with the roadway. Identify the projector and the driving action that the driver 

One of the many advantages of the disclosed systems and techniques is that driving assistance can be provided to the driver to perform a particular driving action. Furthermore, the assistance can be provided without the driver having to keep an eye on the roadway.
For example, the present invention provides the following items.
(Item 1)
A system configured to assist a vehicle driver in performing driving actions,
A sensor array configured to collect data associated with a roadway on which the vehicle can travel;

A computing device,
To process the data collected by the sensor and identify the driving action that the driver is about to perform,
To determine instructions to assist the driver of the vehicle in performing the driving action,
A computing device configured to generate an image indicative of the instructions and to project the image onto the projectable region. )
the internal output indicates information in relation to the optical output”. (See claims 1-9 where a separation distance icon of arrows can be provided and projected for the user to determine a safe following distance and where the distance is less than the safe following distance an alarm is provided to the user in claim 9 to avoid a possible collision together with the projected image);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of the ‘642 with the disclosure of Urmson since the ‘642 teaches that a vehicle can include a 
 



 “12.    A vehicle comprising a component as claimed in claim 1”.  (see FIG. 1, where the vehicle is an autonomous vehicle including the projector; see claims 1-4);
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 20180056858 A1 to Cunningham that was filed in 2013.  
In regard to both independent claim 1 and independent claim 13, Cunningham discloses “…1.    (Currently Amended) A component for a vehicle configured to drive on a roadway, comprising:  (see device 
a control unit, wherein the control unit is configured to: detect a road user on the roadway;  (see FIG. 15 where a device 1210 can detect a road user or pedestrian passing on a roadway in front of the vehicle 1200) 
    PNG
    media_image9.png
    409
    593
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    837
    646
    media_image10.png
    Greyscale
ascertain a portion of the roadway in which the road user can safely move, (See FIG. 24 where the device is on a school bus and that shows a light projection on the top and bottom and front and back of the bus to show where other cars can stop and the user/pedestrians can exit to the sidewalk) 
 “based on the detected road user and a movement trajectory of the vehicle: and”  (See FIG. 24 where the device is on a school bus and that shows a light projection on the top and bottom and front and back of the bus to show where other cars can stop and the user/pedestrians can exit to the sidewalk)
 “ “…prompt a communication means of the vehicle to generate an optical output onto the roadway that indicates to the road user the portion of the roadway  (See FIG. 24 where the device is on a school bus and that shows a light projection on the top and bottom and front and back of the bus to show where other cars can stop and the user/pedestrians can exit to the sidewalk) 
    PNG
    media_image11.png
    887
    659
    media_image11.png
    Greyscale

 “…in which the control unit has ascertained that the road user can safely move relative to a portion of the roadway occupied by the movement trajectory of the vehicle.  (See FIG. 24 where the device is on 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669